Citation Nr: 1540394	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-15 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a low back disorder, to include as due to a left leg disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

4.  Entitlement to service connection for residuals of a stroke, to include as secondary to an acquired psychiatric disorder.

5.  Entitlement to service connection for an eye disorder, to include glaucoma and to include as due to an acquired psychiatric disorder.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for a heart disorder, to include status-post triple bypass surgery and to include as secondary to an acquired psychiatric disorder.  

8.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

10.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.

11.  Entitlement to nonservice-connected pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active duty for training (ACDUTRA) service from July 1976 to December 1976.  He also appears to have served with the Army National Guard from December 1976 to April 1984, which included periods of ACDUTRA and inactive duty for training (INACDUTRA).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection and entitlement to benefits for all of the issues on appeal.  The Veteran appealed the denials of the claims in these decisions and the matters are now before the Board.  

In regards to the procedural history for entitlement to service connection for a left leg disorder and a low back disorder, the Board notes that these issues were denied in a March 2009 rating decision.  The Veteran was notified of this decision by a March 2009 letter.  In a December 2009 letter, and in subsequent correspondence and decisions, VA indicated that the March 2009 rating decision was final and that the Veteran needed to submit new and material evidence to reopen these service connection claims.  

However, the Veteran submitted new evidence within one year of the issuance of the March 2009 rating decision that is pertinent to his service connection claims for a left leg disorder and a low back disorder.  Specifically, he submitted additional lay evidence in a September 2009 statement in support of his claims alleging that his low back condition was caused by or secondary to his left leg pains.  Moreover, VA medical treatment records that were associated with the claims file in March 2010 show that he complained of and sought treatment for left leg and low back symptoms in February 2010.  Thus, as the Veteran submitted new and material evidence within the one year appeal period, the March 2009 rating decision is not final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  Accordingly, these claims do not need to be reopened and the Board does not need to address the issue of whether new and material evidence was received since the March 2009 rating decision below.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record in an August 2015 appellant's brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left leg disorder, low back disorder, acquired psychiatric disorder, residuals of a stroke, eye disorder, diabetes mellitus, heart disorder, sleep apnea, and SMC based on the need for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran did not have active service for 90 days or more during a period of war.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to SMP based on the need for aid and attendance have not been met. 38 U.S.C.A. §§ 101, 1501, 1521 (West 2014); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2015).

2.  The criteria for entitlement to a nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101, 1501, 1521; 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  However, the outcome of issues of entitlement to SMP based on the need for aid and attendance and nonservice-connected pension are controlled by the dates of the Veteran's service.  Those dates are not in dispute and the law is controlling.  Thus, further consideration of the VCAA is not required.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

Applicable Legal Requirements for SMP Based on the Need for Aid and Attendance and Non-Service-Connected Pension

Special monthly pension is warranted if a veteran is in need of regular aid and attendance. 38 U.S.C.A. § 1521(d).  The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A veteran shall be considered to be in need of regular aid and attendance if: he is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).

Pension benefits are provided for a veteran with honorable active military service of 90 days or more during a period of war, or discharge or release from service during a period of war, as defined by VA regulations, for non-service-connected disability or age; meets certain annual income limitation requirements; and, is 65 years or age or older; or, is permanently and totally disabled from non-service-connected disability not the result of that veteran's willful misconduct.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" located in 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303(a) (2015) includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).

The Veteran's Form DD-214 reflects that he had ACDUTRA service from July 1976 to December 1976.  Additionally, various service personnel records, including National Guard Bureau (NGB) Form 22s, show that he had Reserve service in the Army National Guard from December 1976 to April 1984.  The Veteran does not dispute these dates.  

VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Vietnam wartime period ended on May 7, 1975.  The Persian Gulf War wartime period began on August 2, 1990 and continues through to the present date.  The record does not reflect, and the Veteran does not contend that he served during Vietnam wartime or during the Persian Gulf War.  Because the Veteran's service began after May 7, 1975 and ended before August 2, 1990, he cannot be found to have had wartime service as defined by regulation. 

In light of the fact that the evidence of record shows that all of the Veteran's period of service occurred during a peacetime, as defined by the applicable regulation, the Board must find the criteria for eligibility for SMP based on the need for aid and attendance and nonservice-connected pension have not been met, and the claims must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board is sympathetic to the Veteran's claims for nonservice-connected pension and SMP based on the need for aid and attendance; however, neither the Board nor the U.S. Court of Appeals for Veterans Claims (Court) is a body which may provide for equitable relief under any circumstances.  See Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  That is, the Board cannot go above and beyond what is allowed by specific legislative or regulatory directives (i.e. legal mandates) in the award of benefits (e.g. as enumerated in the United States Code and Code of Federal Regulations).  As this is the case, equitable relief cannot be granted. 

The Secretary of Veterans Affairs (Secretary), however, does have discretionary authority to grant equitable relief in certain circumstances.  38 U.S.C.A. § 503(a). While, as noted above, the Board may not act for him in the exercise of such authority, the Veteran may petition the Secretary directly for consideration of equitable relief with respect to his claims.  See 38 C.F.R. § 2.7 (2015).


ORDER

Entitlement to SMP based on the need for aid and attendance is denied.

Entitlement to nonservice-connected pension benefits is denied. 


REMAND

Unfortunately, the Board must remand the issues of entitlement to service connection for a left leg disorder, low back disorder, acquired psychiatric disorder, residuals of a stroke, eye disorder, diabetes mellitus, heart disorder, sleep apnea disorder, and SMC based on the need for aid and attendance for additional procedural and evidentiary development.  

Following ACDUTRA service from July 1976 to December 1976, the Veteran served in the Army National Guard of California from December 1976 to April 1984.  No service treatment records from the Veteran's National Guard service are currently associated with the claims file.  In May 2007, the RO requested such records from the Records Management Center (RMC).  The RMC responded that no such records were on file, and in November 2007, the RO made a formal finding that the Veteran's complete service treatment records were unavailable.  The RO also attempted to verify the Veteran's service through the RMC in January 2009, which resulted in a response that no records could be identified based on the information furnished by the RO.  However, the Board notes that the Veteran's dates of service were verified, and a DD-214 and NGB Form 22s have been associated with the claims file.  

The Veteran's DD-214 indicates that he was released from ACDUTRA in December 1976 to "return to control of the Adjutant General of California to complete [the] remaining service obligation of 5 years and 1 month[]."  The record indicates that he served in the Army National Guard of California until April 1984.  However, there is no indication in the record that his National Guard service treatment records were requested from the California Office of the Adjutant General or from the Veteran's Army National Guard unit.  There is sufficient evidence that these records are relevant to the Veteran's claims for service connection.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As any outstanding service treatment records from the Veteran's National Guard service are potentially relevant to the Veteran's claims, these records should be requested from the California Office of the Adjutant General and the Veteran's Army National Guard unit.

Additionally, in a July 2007 VA social work note, the Veteran contended that he had previously applied for Social Security Administration (SSA) benefits but that he did not qualify for such benefits.  Specifically, he indicated that he applied for Supplemental Security Income (SSI) benefits in the past, and he also indicated that he would reapply for SSI and Social Security Disability (SSD) benefits in the near future.  There is no indication in the record that VA attempted to obtain the SSA records and such records have not been associated with the claims file.  The omission of potentially relevant records, particularly those in the possession of another federal government agency, necessitates that the claims must be returned for additional development.  Thus, an effort must be made to locate and associated any relevant SSA records.

Likewise, the Board notes that an October 2010 VA follow-up note is the most recent medical treatment record in the claims file.  Overall, the record indicates that the Veteran has continued to seek treatment since that time at VA facilities, and possibly at private medical facilities as well, for disorders for which is claiming service connection on appeal.  Moreover, these medical treatment records would be pertinent and helpful in adjudicating the Veteran's claims.  Thus, the Veteran should be asked to identify any possible private treatment since October 2010 and such records should be associated with his claims file.  Furthermore, any outstanding VA treatment records since October 2010 should be associated with his claims file.  

Moreover, the Board must remand the issue of entitlement to an SMC based on the need for aid and attendance as this issue is dependent on and inextricably intertwined with the service connection claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Contact the California Office of the Adjutant General, the Veteran's Army National Guard unit (obtain unit assignment information from the Veteran first if necessary), and any other appropriate records repository to obtain the Veteran's service treatment records from his National Guard service.  The pertinent procedures set forth in 38 C.F.R. § 3.159(c)  regarding records requests from Federal facilities should be followed.  All records or negative responses received should be associated with the claims file. 
 
2.  Ask the Veteran to identify any outstanding private treatment records since October 2010 for his left leg disorder, low back disorder, acquired psychiatric disorder, residuals of a stroke, eye disorder, diabetes mellitus, heart disorder, and sleep apnea disorder.  After acquiring this information and obtaining any necessary authorizations, the RO should obtain and associate any outstanding relevant records with the claims file. 

3.  Associate with the Veteran's claims file any outstanding VA treatment records since October 2010.
 
4.  If additional records, including any service treatment records, are associated with the Veteran's claims file, or if any additional evidence warrants it, the RO should accomplish additional evidentiary and procedural development for the Veteran's claims, to include scheduling him for VA examinations.  

5.  After completing all indicated developments above, readjudicate the claims for entitlement to service connection for a left leg disorder, low back disorder, acquired psychiatric disorder, residuals of a stroke, eye disorder, diabetes mellitus, heart disorder, sleep apnea disorder, and SMC based on the need for aid and attendance in light of all the evidence of record.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


